DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Quayle
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims (1, 4) are objected to because of the following informalities:  
In claim 1, line 10 the limitation of “a ling” should be rewritten as “a line”.  
In claim 4, line 6 the limitation of “a coordinate of a pixel in which a pixel value” should be rewritten as “the coordinate of the pixel in which the pixel value”.  Appropriate correction is required.

Allowable Subject Matter
Claims (1-7) are allowed.
For example, the prior art of record fails to teach “an evaluation value profile calculation step of obtaining a profile of an evaluation value for each predetermined angle by setting an average value or an addition value of pixel values on a line segment which is a radius of the circular search region or two line segments including the line segment and a ling segment opposed to the line segment at 180 degree as the evaluation value; and an inclination angle calculation step of obtaining a displacement angle of the line segment in which the evaluation value becomes a minimum value in the profile of the evaluation value or the two lines segments as an inclination angle of the chest front image”.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 13, 2021